Gunter, Justice.
Appellant, through the habeas corpus route, was granted an out-of-time appeal of his 1973 conviction for armed robbery. See Allen v. Hopper, 234 Ga. 52 (214 SE2d 508) (1975).
Appellant has enumerated as error the denial of the general grounds of his motion for a new trial and the denial of his motion for a continuance of his case made at the beginning of his trial.
A review of the transcript shows that the appellant admitted at his trial that he committed robbery. His contention here is that he did not use a weapon in committing the robbery, and that he was therefore not guilty of the crime of armed robbery. The evidence on this issue was in conflict, and the denial of the general grounds of the motion for new trial was not erroneous.
The transcript also shows that the denial of the motion for a continuance of the trial by the trial court at the beginning of the trial was not erroneous.

Judgment affirmed.


All the Justices concur.